Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites the following limitation, “wherein the server generates a unique transaction bundle for loT devices of the plurality of loT devices when payments are initiated by the loT devices.” However, the applicant may have intended to state, “wherein the server generates a unique transaction bundle for 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
to the meta transaction.” It’s unclear what the Applicant means by this limitation.  Paragraph 41 appears to use this wording to describe a process in which the server compares a signature applied to the transaction bundle to a signature applied to the meta transaction. For the purpose of examination, it is assumed that the applicant is referring to this comparison. However, appropriate clarification is required.
	Claims 14-16 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature article titled “In-depth explanation of how IOTA making a transaction (with picture)” by Louie Lu (hereafter referred to as Lu) in view of Biyani (U.S. Patent No. 10924466).

Claim 1
	Regarding Claim 1, Lu teaches:
create a meta transaction including information about a payment from an Internet of Things (loT) device (See at least Pages 3 and 4: Lu describes a process for generating a 
receive information from the loT device about the payment via an output transaction, an input transaction, and an unspent transaction (See at least Pages 2-5: The process of generating the transaction includes receiving information regarding an input transaction, an output transaction, and an amount of unspent IOTA [i.e. an unspent transaction]);
generate a transaction bundle including the output transaction, the input transaction, the un-spent transaction, and the meta transaction (See at least Pages 2-5: A transaction bundle is created using the input transaction, the output transaction, the unspent amount, and the meta transaction); and
receive a signature from the loT device corresponding to the transaction bundle (See at least Pages 7 and 8: A signature is received from an IoT device [See page 14; an IoT device signs the transaction]).
	
	Regarding claim 1, Lu does not explicitly teach, but Biyani, however, does teach:
A controller, comprising: a processing resource; a memory resource having instructions stored thereon that when executed by the processing resource cause the processing resource to (See at least Col. 1, Line 53 - Col. 2, Line 39: Describes a system for utilizing an IoT gateway device comprising a processor and memory to facilitate "events" [e.g. transactions] between IoT devices. The computer systems may also comprise specialized processing units such as controllers [Col. 19, Lines 37-57]. Examiner’s Note: Lu does not explicitly teach the computer components as described in 
verify the signature from the loT device (See at least Col. 17, Lines 30-48: The IOT gateway parse an encrypted block, received from the IoT device, to determine the unique device ID of the at least one IOT device and verify the authenticity of the at least one IOT device using a device chain to validate the device signature and identity of the at least one IOT device).

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Lu and Biyani in order to enable IOT security using a decentralized IOT security platform that leverages the advanced communication and blockchain security thread model to protect IOT eco-systems (Biyani: See at least the Abstract). Verifying the device signatures increases transaction security by ensuring the entities involved in the transaction are authorized to perform the transaction.

Claim 2
	Regarding Claim 2, Lu teaches:
the processing resource is further to: identify a Nonce by performing a proof of work (PoW) computation; and add the Nonce to the transaction bundle (See at least Page 9: A nonce is identified by performing proof-of-work calculations and added to the transaction bundle).

Claim 7
	Regarding Claim 7, 
wherein the transaction bundle describes a quantity of IOTA currency (See at least Page 5: The transaction bundle includes a "value" [i.e. an amount] of IOTA).

Claim 8
	Regarding Claim 8, Lu teaches:
wherein the meta transaction is created by the controller in response to the loT device generating the input transaction (See at least Page 3: The meta transaction is created in order to carry a transaction signature for a created input transaction).

Claim 9
	Regarding Claim 9, Lu teaches:
wherein the controller executes a Markov Chain Monte Carlo (MCMC) technique, in response to the verification of the signature, to identify a trunk and a branch within the transition bundle (See at least Pages 8 and 9: An MCMC algorithm is used to identify a trunk and branch for the transaction bundle).

Claim 10
	Regarding Claim 10, Lu teaches:
wherein the trunk and the branch are utilized to store the transaction bundle as an immutable record in the decentralized entity (See at least Pages 8 and 9: The trunk and branch are used to record the transactions in the tangle [i.e. a decentralized entity]).

Claim 11
	Regarding Claim 11, 
wherein the meta transaction includes a signatureMessageFragment (See at least Pages 7 and 8: Each input transaction must be signed. The transaction signature is generated using a SignatureFragmentGenerator [Also see the code on Page 13]. The signature is carried by the meta transaction [See Page 3]).

Claim 12
	Regarding Claim 12, Lu teaches:
wherein the signatureMessageFragment includes the signature, a portion of the signature, or a message (See at least Page 8: The signature generated by the SignatureFragmentGenerator comprises a message).


	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Biyani, and in further view of Sarin (U.S. Pre-Grant Publication No. 20200202324).

Claim 4
	Regarding Claim 4, the combination of Lu and Biyani does not explicitly teach, but Sarin, however, does teach:
wherein the controller monitors the loT device for subsequent payments from the loT device (See at least Paragraphs 67 and 68: Describes a system which monitors activity associated with an IoT device. The system is then able to identify when a transaction is likely to be performed by the IoT device).
	


Claim 17
	Regarding Claim 17, Lu teaches:
create a meta transaction based on a payment transaction initiated by an loT device, of the plurality of loT devices (See at least Pages 3 and 4: Lu describes a process for generating a transaction bundle using IOTA technology. A meta transaction may be created to carry a transaction signature);
receive an output transaction, an input transaction, and an unspent transaction from the loT device (See at least Pages 2-5: The process of generating the transaction includes receiving information regarding an input transaction, an output transaction, and an amount of unspent IOTA [i.e. an unspent transaction]);
generate a transaction bundle including the output transaction, the input transaction, the unspent transaction, and the meta transaction (See at least Pages 2-5: A transaction bundle is created using the input transaction, the output transaction, the unspent amount, and the meta transaction); and
receive a signature from the loT device corresponding to the transaction bundle (See at least Pages 7 and 8: A signature is received from an IoT device [See page 14; an IoT device signs the transaction]).
	
	Regarding claim 17, Lu does not explicitly teach, but Biyani, however, does teach:
A non-transitory memory resource including instructions executable by the processing resource to (See at least Col. 2, Lines 13-39: Describes a system for utilizing an IoT gateway device comprising a processor and memory to facilitate "events" [e.g. transactions] between IoT devices. The computer systems may comprise a memory. Examiner’s Note: Lu does not explicitly teach the computer components as described in the limitation above. However, Biyani discloses a system utilizes the components recited above to perform similar processes as recited in the claim); and
verify the signature from the loT device (See at least Col. 17, Lines 30-48: The IOT gateway parse an encrypted block, received from the IoT device, to determine the unique device ID of the at least one IOT device and verify the authenticity of the at least one IOT device using a device chain to validate the device signature and identity of the at least one IOT device).

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Lu and Biyani in order to enable IOT security using a decentralized IOT security platform that leverages the advanced communication and blockchain security thread model to protect IOT eco-systems (Biyani: See at least the Abstract). Verifying the device signatures increases transaction security by ensuring the entities involved in the transaction are authorized to perform the transaction.

	Regarding claim 17, the combination of Lu and Biyani does not explicitly teach, but Sarin, however, does teach:
monitor a plurality of internet of things (loT) devices for payment transactions (See at least Paragraphs 67 and 68: Describes a system which monitors activity associated with 

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Lu, Biyani, and Sarin in order to increase user convenience by automatically performing various transaction-related processes based on monitored user activity at a merchant location.


	Claims 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Biyani, and in further view of Halin (U.S. Pre-Grant Publication No. 20030182549).
	
Claim 5
	Regarding Claim 5, the combination of Lu and Biyani does not explicitly teach, but Halin, however, does teach:
wherein the controller comprises a trusted list of entities, and the entities on the trusted list are permitted to participate in the payment with the loT device (See at least Paragraph 28: Describes a system for authorizing transaction based on a verification that a digital certificate associated with the transaction is issued by a trusted entity. The computer system comprises a "trusted root list" [i.e. a trusted list of entities] that identifies entities that are trusted).

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Lu, Biyani, and Halin in order to increase 

Claim 6
	Regarding Claim 6, the combination of Lu and Biyani does not explicitly teach, but Halin, however, does teach:
wherein the controller is further to reject a subsequent payment initiated by the loT device when the loT device initiates a transaction with a non-trusted entity (See at least Paragraph 42: If it is determined that the transaction contains a certificate that is not issued by a trusted entity, the user is notified and may terminate the transaction. Alternatively, the system may automatically terminate the transaction [See Paragraph 7]).

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Lu, Biyani, and Halin in order to increase transaction security by insuring that the entities involved in the transaction are authorized to engage in the transaction (Halin: Paragraph 3).


	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Biyani, and in further view of Soundararajan (U.S. Pre-Grant Publication No. 20200042958).

Claim 13
	Regarding claim 13, Lu teaches:
create a meta transaction including information about an loT device of the plurality of loT devices (See at least Pages 3 and 4: Lu describes a process for generating a transaction bundle using IOTA technology. A meta transaction may be created to carry a transaction signature);
receive an output transaction, an input transaction, and an unspent transaction from the loT device (See at least Pages 2-5: The process of generating the transaction includes receiving information regarding an input transaction, an output transaction, and an amount of unspent IOTA [i.e. an unspent transaction]);
generate a transaction bundle including the output transaction, the input transaction, the unspent transaction, and the meta transaction (See at least Pages 2-5: A transaction bundle is created using the input transaction, the output transaction, the unspent amount, and the meta transaction);
apply a hash to the transaction bundle (See at least Pages 5 and 6: A hash may be generated and applied to the transaction bundle. Additionally, a signature is received from an IoT device [See page 14; an IoT device signs the transaction]. The signature is carried by the meta transaction [Page 3]).

	Regarding claim 13, Lu does not explicitly teach, but Biyani, however, does teach:
A system, comprising: a server to facilitate payments between a plurality of Internet of Things (loT) devices; a controller included in the server, the controller to 
[[apply a hash to the transaction bundle]] and verify a signature from the loT device on the hashed transaction bundle to the meta transaction (See at least Col. 17, Lines 30-48: The IOT gateway parse an encrypted block, received from the IoT device, to determine the unique device ID of the at least one IOT device and verify the authenticity of the at least one IOT device using a device chain to validate the device signature and identity of the at least one IOT device).

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Lu and Biyani in order to enable IOT security using a decentralized IOT security platform that leverages the advanced communication and blockchain security thread model to protect IOT eco-systems (Biyani: See at least the Abstract). Verifying the device signatures increases transaction security by ensuring the entities involved in the transaction are authorized to perform the transaction.

	Regarding claim 13, the combination of Lu and Biyani does not explicitly teach, but Soundararajan, however, does teach:
initiate a consensus of the hashed transaction bundle within a decentralized entity (See at least Paragraph 104: Describes a system for creating a verifiable transaction record on a distributed ledger. Transactions may be broadcast to a blockchain network after nodes within the blockchain network come to a consensus that validates the transaction); and

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Lu, Biyani, and Soundararajan in order to 

Claim 14
	Regarding claim 14, Lu teaches:
wherein the unspent transaction includes a leftover quantity of IOTA currency to be included in a new address for the loT device (See at least Page 4: The unspent IOTA is an amount of IOTA that exceeds the amount defined in the output transaction. An additional transaction is created to receive the unspent amount);


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Altenhofen (U.S. Pre-Grant Publication No. 20180322489): Describes a system for conducting transactions in a blockchain environment. The system may create “blocks” which carry various information associated with a transaction (Figure 9).
Ruder (U.S. Pre-Grant Publication No. 20140019340): Describes a system that utilizes heuristics to identify fraud in transactions. The system may store transaction data with associated metadata (e.g. a time of the transaction).
Bathen (U.S. Pre-Grant Publication No. 20200052880): Describes a system for establishing a trusted group of devices in a blockchain network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696